

117 HR 5233 IH: To amend the Internal Revenue Code of 1986 to make certain adjustments with respect to the nonbusiness energy property tax credit, and for other purposes.
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5233IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Ms. Moore of Wisconsin (for herself, Mr. Beyer, Mr. Panetta, and Mr. Evans) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend the Internal Revenue Code of 1986 to make certain adjustments with respect to the nonbusiness energy property tax credit, and for other purposes.1.Home energy audits(a)In generalSection 25C(a) of the Internal Revenue Code of 1986 is amended by striking and at the end of paragraph (1), by striking the period at the end of paragraph (2) and inserting , and, and by adding at the end the following new paragraph: (3)30 percent of the amount paid or incurred by the taxpayer during the taxable year for home energy audits..(b)LimitationSection 25C(b) of such Code is amended adding at the end the following new paragraph:(4)Home energy audits(A)Dollar limitationThe amount of the credit allowed under this section by reason of subsection (a)(3) shall not exceed $150.(B)Substantiation requirementNo credit shall be allowed under this section by reason of subsection (a)(3) unless the taxpayer includes with the taxpayer’s return of tax such information or documentation as the Secretary may require..(c)Home energy audits(1)In generalSection 25C is amended by redesignating subsections (e), (f), and (g), as subsections (f), (g), and (h), respectively, and by inserting after subsection (d) the following new subsection:(e)Home energy auditsFor purposes of this section, the term home energy audit means an inspection and written report with respect to a dwelling unit located in the United States and owned or used by the taxpayer as the taxpayer’s principal residence (within the meaning of section 121) which—(1)identifies the most significant and cost-effective energy efficiency improvements with respect to such dwelling unit, including an estimate of the energy and cost savings with respect to each such improvement, and(2)is conducted and prepared by a home energy auditor that meets the certification or other requirements specified by the Secretary (after consultation with the Secretary of Energy and the Administrator of the Environmental Protection Agency and not later than 180 days after the date of the enactment of this subsection) in regulations or other guidance. .(2)Conforming amendmentSection 1016(a)(33) is amended by striking section 25C(f) and inserting section 25C(g).(d)Lack of substantiation treated as mathematical or clerical errorSection 6213(g)(2) is amended—(1)in subparagraph (P), by striking and at the end;(2)in subparagraph (Q), by striking the period at the end and inserting , and; and(3)by adding at the end the following:(R)an omission of correct information or documentation required under section 25C(b)(4)(B) (relating to home energy audits) to be included on a return..